UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1684



ARLETTE LYDVINE JINDJOU,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-634-737)


Submitted:   February 22, 2006            Decided:    March 17, 2006


Before LUTTIG, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C., for
Petitioner. Paul J. McNulty, United States Attorney, Robert K.
Coulter, Assistant United States Attorney, Alexandria, Virginia,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Arlette        Lydvine      Jindjou,        a    native     and      citizen    of

Cameroon,    petitions          for   review     of     an    order   of    the     Board    of

Immigration      Appeals         (Board)    affirming,         without      opinion,        the

immigration      judge’s         denial    of     her    applications         for    asylum,

withholding of removal, and protection under the Convention Against

Torture. Because the Board affirmed under its streamlined process,

see   8   C.F.R.      §   1003.1(e)(4)         (2005),       the   immigration       judge’s

decision    is     the     final      agency     determination.            See    Camara     v.

Ashcroft, 378 F.3d 361, 366 (4th Cir. 2004).

            Jindjou challenges the immigration judge’s finding that

her testimony was not credible, and that she otherwise failed to

meet her burden of proof to qualify for asylum.                         We will reverse

this decision only if the evidence “was so compelling that no

reasonable fact finder could fail to find the requisite fear of

persecution.”       Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quotation       marks          and    citations            omitted).            Credibility

determinations of the immigration judge and the Board are entitled

to deference as long as they are supported by substantial evidence.

See Figeroa v. INS, 886 F.2d 76, 78 (4th Cir 1999).

            We     have     reviewed       the   administrative         record      and     the

immigration judge’s decision and find that substantial evidence

supports the conclusion that Jindjou failed to establish past

persecution      or       the    well-founded         fear    of   future        persecution


                                           - 2 -
necessary to establish eligibility for asylum.                   See 8 C.F.R.

§ 1208.13(a) (2005) (stating that the burden of proof is on the

alien to establish eligibility for asylum); INS v. Elias-Zacarias,

502 U.S. 478, 483 (1992) (same).         Moreover, because Jindjou cannot

sustain her burden on the asylum claim, she cannot establish her

entitlement to withholding of removal. See Camara, 378 F.3d at 367

(“Because the burden of proof for withholding of removal is higher

than for asylum--even though the facts that must be proved are the

same--an applicant who is ineligible for asylum is necessarily

ineligible      for   withholding       of     removal   under    [8       U.S.C.]

§ 1231(b)(3).”).

           We also find that substantial evidence supports the

immigration judge’s finding, as affirmed by the Board, that Jindjou

fails to meet the standard for relief under the Convention Against

Torture.   To obtain such relief, an applicant must establish that

“it is more likely than not that he or she would be tortured if

removed    to   the   proposed    country       of   removal.”         8    C.F.R.

§ 1208.16(c)(2) (2005).          Jindjou failed to make the requisite

showing before the immigration judge.

           Accordingly,    we    deny    the    petition   for   review.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                             PETITION DENIED


                                    - 3 -